EXHIBIT 10.1

 

 

CERTAIN INFORMATION ON THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.  ASTERISKS WITHIN BRACKETS
DENOTE OMISSION.

 

 

 

 

 

 

 

 

 

 

REPLICATION AGREEMENT

 

 

 

between

 

MICROSOFT LICENSING, GP

 

a Nevada, U. S. A. General Partnership,

 

and

 

ZOMAX INCORPORATED

 

 

a Corporation of U.S.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

Microsoft Licensing, GP Contract
#                                                

--------------------------------------------------------------------------------


 

This Replication Agreement (“Agreement”) is made and entered into this 1st day
of July, 2005 (“Effective Date”), by and between MICROSOFT LICENSING, GP, a
Nevada, U.S.A. general partnership (“MS”), and Zomax Incorporated, a corporation
of U.S.A. (“COMPANY”).

 

 

INTRODUCTION

 

The parties recognize that Customers license Microsoft Corporation Software from
MS, that such Software is updated from time to time by MS, and that COMPANY has
facilities to reproduce such Software. This Agreement grants COMPANY such rights
as needed to perform Replication Services for Customers.

 

AGREEMENT

 

The parties agree as follows:

 

1.       DEFINITIONS.           For purposes of this Agreement, the following
terms shall have the following meanings:

 

(a)     “All Transaction Journal” or “ATJ” shall mean the reconciliation of the
reports of Software shipments as submitted according to the instructions
identified on Exhibit A.

 

(b)     “APM” shall mean the associated software material Components included in
Software as provided by MS to COMPANY from time to time which may include, but
not be limited to, a Microsoft registration card,  a Microsoft end user license
agreement and warranty card.

 

          (c)     “ARK(s)” shall mean the Authorized Replication Kit supplied
only by MS or its authorized mastering Site(s) that contains Software
Components, including, but not limited to, Stampers, which are necessary for the
replication of Software.

 

(d)     “BOM” shall mean the Bill of Materials document provided to COMPANY by
MS via MS’s RSM systems, which shall identify all Components comprising each
type of Software including, but not limited to, the specific APM to be included
with each type of Software.  The BOM may be modified from time to time by MS at
its sole discretion.

 

(e)     “Certificate(s) of Authenticity (“COA(s)”)” shall mean all Microsoft
anti-piracy devices including, but not limited to, the personal computer
Certificate(s) of Authenticity (“COA(s)”), corporate sticker, and self-adhesive
Certificate(s) of Authenticity (“Adhesive COA(s)”).  MS shall retain at all
times management responsibility for COA anti-piracy devices.

 

(f)      “COMPANY” shall include any subsidiary of COMPANY, provided that
COMPANY hereby guarantees its subsidiary’s performance under this Agreement, the
subsidiary agrees in writing with COMPANY to be bound by the terms of this
Agreement, and that COMPANY provides written notice to MS of the name and
address of each subsidiary before the subsidiary exercises any rights under this
Agreement.  A “subsidiary” is a company in which, on a class by class basis,
more than fifty percent (50%) of the stock entitled to vote for the election of
directors is owned or controlled by COMPANY, but only so long as such ownership
or control exists.

 

          (g)     “Components” shall mean those parts listed on the BOM and
included in the manufacture and/or assembly of Software.  Components are
designated as such in RSM.

 

          (h)     “Customer” shall mean (i) OEM(s) (ii) other Authorized
Replicators (“AR(s)”) that have current and valid license agreements with MS or
have been approved in writing by MS, and/or (iii) MS.

 

1

--------------------------------------------------------------------------------


 

(i)       “Customer Agreement(s)” shall mean the MS/OEM Agreement for purposes
of the OEMs.

 

          (j)      “DLK” or “Disk Label Kit” shall mean the master kit that
contains the artwork and print specifications for the CD-ROM, DVD-ROM, and/or
disk labels.

 

          (k)     “FDR(s)” shall mean the Final Documentation Release that
contains the artwork, print specifications, and other master files for the
production of printed documentation.

 

          (l)      “Kit(s)” shall mean the various kits provided to COMPANY by
MS for purposes of replicating the Software in accordance with the
Specifications, including, but not limited to, the disk label kit that contains
the CD-ROM/DVD-ROM and/or disk labels which COMPANY shall be required to place
on the Software, the registration card kit, the end user license agreement kit,
and/or the warranty kit.  Additional kits may be added and the existing kit(s)
may be modified from time to time by MS at its sole discretion.

 

          (m)    “Microsoft” shall mean Microsoft Corporation, a Washington
corporation that is a supplier of and holds certain rights in and to the
Software identified in this Agreement.

 

          (n)     “MS/OEM Agreement” shall mean a valid license agreement
between an OEM and MS.

 

          (o)     “MS Authorized Replicator Policy and Procedures Manual” shall
mean the electronic or hard copy manual that provides Authorized Replicators
with instructions regarding how to manufacture Software and implement policies,
procedures and specifications associated with the Authorized Replicator program.

 

(p)     [**]

 

          (q)     [**]

 

(r)      “OEM(s)” shall mean the original equipment manufacturer that holds a
current and valid license agreement with MS for any or all Software pursuant to
the MS/OEM Agreement and is located in the Territory.

 

          (s)     [**]

 

          (t)      [**]

 

          (u)     “Replication Services” shall mean the services performed by
COMPANY under the rights granted to COMPANY by MS hereunder and such other
value-added services as provided by COMPANY.

 

          (v)     [**]

 

          (w)    [**]

 

          (x)      “Site(s)” shall mean the COMPANY location(s) identified (i)
on Exhibit B or (ii) on a secure website authorized and maintained by MS.

 

          (y)     “Software” shall mean the copyrighted and/or patented
Microsoft software described in the RSM BOM viewer, including, where applicable,
the specified user documentation Components of Software.  “Software” or
“Software Documentation” shall mean the software or documentation Components of
Software.  For purposes of the licensing agreement, Software shall be considered
a complete OEM package consisting of Microsoft licensable software, COA and APM.

 

2

--------------------------------------------------------------------------------


 

          (z)      “Software Release” shall mean a release of Software which is
designated by MS in its sole discretion as a change in the digit(s) to the left
of the decimal point in Software version number [(x).xx].

 

(aa)   “Specification(s)” shall mean the method by which the Components
comprising each type of Software identified in the BOM are assembled in
accordance with MS’s requirements, as is more specifically described in the MS
Authorized Replicator Policy and Procedures Manual.

 

          (bb)   “Stamper(s)” shall mean the metal replication master used in an
injection molding machine from which optical media are created. This definition
shall include those Stampers which produce edge-to-edge and inner mirror band
hologram images.

 

          (cc)   “Sub-contractor” shall mean (i) a third party performing
support, manufacturing, assembly or any other good or service used to produce
component products or services, (ii) an AR also performing subcontractor work
for other ARs, and/or (iii) a subsidiary, affiliate or related business entity
to an existing AR that is performing services or providing goods related to
subcontracted work and is approved in writing by MS.

 

          (dd)   “Territory” shall mean those regions (as defined in the MS
Authorized Replicator Policy and Procedures Manual) listed on Exhibit E.

 

          (ee)   [**]

 

          (ff)  “Update Release” shall mean a release of Software which is
designated by MS in its sole discretion as a change in the digit(s) to the right
of the tenths digit in Software version number [x.x(x)].

 

          (gg)   “Version Release” shall mean a release of Software which is
designated by MS in its sole discretion as a change in the tenths digit in
Software version number [x.(x)x].

 

 

2.       LICENSE GRANT.

 

          (a)     In consideration of COMPANY’s performance of Replication
Services under the terms of this Agreement, MS grants COMPANY the following
nonexclusive license rights:

 

(i)      to use ARKs, DLKs, FDRs, and the applicable Kits internally for the
purpose of reproducing Software in document and object code form and in
accordance with the RSM BOM(s) and Specifications for delivery to Customers in
the Territory;

 

(ii)     to assemble Software in accordance with BOM(s) for delivery to
Customers in the Territory; and

 

(iii)    to use the RSM software in object code form for internal purposes only
in the performance of Replication Services and delivery of Software.  COMPANY
shall not subcontract the operation of, or sublicense, the RSM software to any
other entity except in accordance with Section 7(f) below.

 

(b)     [**]

 

          (c)     The license grant of Section 2(a), above, shall also apply,
where applicable, to MS- or OEM-requested adaptations to Software authorized by
MS or in accordance with the MS/OEM Agreement, provided that MS has given
COMPANY advance written approval for such Software adaptation.

 

(d)     COMPANY shall not in whole or in part copy, modify, reverse engineer,
create derivative works of, or translate Software.

 

3

--------------------------------------------------------------------------------


 

          (e)     COMPANY’s license shall extend to, and each type of Software
shall be deemed to include, only Software listed in the RSM BOM viewer with
“released” status.

 

          (f)      COMPANY shall replicate, assemble and deliver to OEMs only
those types of Software in the RSM BOM viewer.

 

          (g)     COMPANY acknowledges that all rights not expressly granted,
without limitation, are reserved by MS, including, but not limited to, Software
and/or Software Documentation.

 

 

3.       INVESTMENT IN [**] AND GRANT OF [**] SOFTWARE LICENSE.

 

          (a)     [**]

 

          (b)     MS hereby grants COMPANY a limited, non-exclusive,
non-transferable, personal sub-license to install and use the [**] software,
including any third party procedural systems, during the term of this Agreement
solely for the purpose of operating the [**] only for MS in accordance with the
terms and conditions of this Agreement.  COMPANY shall not subcontract the
operation of, or sublicense, the [**]  software to any other entity.

 

          (c)     COMPANY shall use the [**] software and any associated third
party procedural systems in accordance with the instructions provided by MS from
time to time.  [**] software use shall require stable and reliable Internet
access to the [**] web site.  COMPANY shall provide adequate training to its
[**] users on the [**] process and must ensure that such users adhere to all
security regulations regarding the secure handling of the COAs as defined in the
MS Authorized Replicator Policy and Procedures Manual.

 

          (d)     COMPANY is responsible for maintenance of [**].  Furthermore,
COMPANY must enter into a service agreement with an MS-approved service provider
to cover such requirements as defined in the MS Authorized Replicator Policy and
Procedures Manual within thirty (30) days of the [**].

 

          (e)     [**]

 

          (f)      EXCEPT AS EXPRESSLY AUTHORIZED ABOVE, COMPANY SHALL NOT: (i)
COPY, IN WHOLE OR IN PART, [**] SOFTWARE; (ii) MODIFY THE [**] SOFTWARE; (iii)
REVERSE ENGINEER ALL OR ANY PORTION OF THE [**] SOFTWARE; OR (iv) CREATE
DERIVATIVE WORKS OF THE [**] SOFTWARE.  COMPANY acknowledges that the [**]
software constitutes trade secrets, patents and/or copyrightable material of
third parties.  COMPANY agrees not to disclose, provide, or otherwise make
available such trade secrets or copyrighted material in any form to any third
party.  COMPANY agrees to implement strict security measures in compliance with
the MS Authorized Replicator Policy and Procedures Manual to protect such trade
secrets and copyrighted material.

 

          (g)     [**]

 

 

4.       REPORTS AND RECORDS.

 

(a)     COA and APM Reporting:

 

(i)      [**]

 

(ii)     COMPANY shall also perform a COA and COA bearing Software transaction
reconciliation on a daily basis, and submit an ATJ report to MS on a daily basis
in accordance with the instructions identified in Exhibit A.

 

4

--------------------------------------------------------------------------------


 

          (b)     Software Components Record Management.  COMPANY shall manage
all Software Component records in accordance with the MS Authorized Replicator
Policy and Procedures Manual and the following conditions:

 

(i)      COMPANY shall maintain accurate and complete shipping/transfers-out
records of Software Components shipped by or for COMPANY;

 

(ii)     for Software Components damaged during the ordinary course of COMPANY’s
business, COMPANY shall maintain a log that includes the number of the damaged
Software Components, the date such Software Components were damaged, the
Software name(s) associated with the damaged Software Components, and the cause
of damage.  All Software must be maintained at the COMPANY Site for inspection
by MS.   Microsoft or MS must approve and witness the disposition of all
Software; and

 

(iii)    for Software Components received from a [**] in error (e.g., damaged,
quantity does not match transaction record, Software does not match [**]
transaction documentation), COMPANY shall:

 

(A)                                                                             
alert the [**] and appropriate MS OEM Supply Chain Operations Manager to the
discrepancy;

 

(B)     if a Return Material Authorization (“RMA”) is issued by the [**],
promptly return the Software Components received in error; and

 

(C)     COMPANY shall maintain records of RMA, quality assurance/receiving
rejection, and transaction documentation of all rejected and/or returned
Software Components.

 

(c)     Reports Regarding Software Supply to Customer(s).  COMPANY shall provide
MS, upon request, with a manually produced report summarizing and identifying
all information associated with the Customer requisition order and corresponding
COMPANY supply order relating to each transaction of Software to or from
Customer. COMPANY is required to accept requisition orders from OEMs in written
form.  This includes written requisition orders, faxed requisition orders, or
EDI requisition orders.  Requisition orders over the phone are not allowed
unless followed up with a written requisition order.  All requisition orders
must contain at least the Customer name, Customer license number, issue date,
part numbers, quantities, and a requisition order number.  COMPANY is required
to issue a delivery note with each transaction.  The delivery note must contain
at least the COMPANY name, the delivery date, the part numbers, quantities, and
requisition order number(s) from the OEM.  The delivery note is required to be
signed by the Customer or its bona fide agent and one (1) copy returned to
COMPANY (with one (1) copy remaining with the Customer).  COMPANY must keep this
delivery note on file for a minimum of two (2) years.  Additionally, COMPANY
shall provide MS, upon request, with a manually produced report identifying the
Customer requisition order information associated with each return of Software
from Customer.

 

(d)     Record Retention for Audit Purposes.

 

(i)      During the term of this Agreement and for three (3) years thereafter,
COMPANY shall maintain reports and other detailed records referenced in this
Section 4 (the “Reports and Records”) in readily accessible locations.  Reports
and Records shall include, but may not be limited to, all records (including
complete financial statements and requisition order records) relating to the
reconciliation of Software Components, acquisition, reproduction, delivery,
supply to Customers, other disposition and inventory level of each copy of each
Software by or for COMPANY, COMPANY subsidiaries and Sub-contractors.  COMPANY
shall provide MS with immediate access

 

5

--------------------------------------------------------------------------------


 

to current Reports and Records for a minimum period of two (2) years from the
date of such Reports and Records.  COMPANY shall provide MS with a maximum of
twenty-four (24) hour access to archived Reports and Records.  All archived
Reports and Records shall be retained in an electronic format.

 

(ii)       COMPANY shall maintain a computerized system of records to enable
COMPANY to identify the Customer receiving any copy of Software.  COMPANY shall
make such records information available to MS within twenty-four (24) hours of
such request.

 

 

5.       AUDIT AND INSPECTIONS.

 

(a)     [**]

 

(b)     [**]

 

(c)     In addition to the provisions of this Section 5, MS may, without notice,
inspect COMPANY’s procedures at COMPANY’s premises in order to verify COMPANY’s
compliance with any terms of this Agreement, including, but not limited to,
Sections 7(a) and 9(a).  Any such inspection shall be conducted during regular
business hours at COMPANY’s offices.  Should material discrepancies be
discovered in the course of the inspection, or in the event an inspection leads
to an audit due to material discrepancies, COMPANY shall pay for all reasonable
travel-related and other applicable costs incurred by MS in performing such
inspection.  Should inventory discrepancies (found in the [**] and all inventory
information made available to COMPANY through the RSM system), negligence or
other infractions by COMPANY warrant a non-scheduled inspection by MS, COMPANY
shall pay for all reasonable travel-related and other applicable costs incurred
by MS in performing such inspection.

 

          (d)     COMPANY shall submit to audit(s) by MS from time to time in
order to verify COMPANY’s compliance with the terms and conditions of this
Agreement.  If material discrepancies are discovered or COMPANY does not pass
such audit(s), COMPANY agrees to pay all costs for such audit(s) together with
any costs incurred to bring any COMPANY Site(s) into strict compliance with this
Agreement.

 

          (e)     During the terms of this Agreement and for three (3) years
thereafter, MS shall have the right to audit the Reports and Records identified
in Section 4 above.

 

 

6.       DELIVERY AND SUPPORT.

 

(a)     Neither MS nor its suppliers shall have any liability for failure to
deliver Software and or COAs by any particular date.

 

(b)     [**]

 

(c)     This Agreement does not include the provision by MS of technical support
in COMPANY’s performance of Replication Services.  COMPANY will report to MS in
writing any deviations from specifications of Software FDR, DLK, ARK or Kit.  MS
agrees to use reasonable efforts to correct such deviations in subsequent
releases of Software; however, MS is under no obligation to do so.

 

(d)     MS will use reasonable efforts to supply COMPANY with Software
Specifications referencing page and media counts which are defined in the RSM
BOM viewer at the time of Software release.

 

6

--------------------------------------------------------------------------------


 

7.       LICENSE RESTRICTIONS.

 

(a)     COMPANY shall deliver Software and COAs only to Customers located in the
Territory, as defined in Exhibit E.  COMPANY may add to its existing Territory
only at the discretion of MS.  Company may add Sites in new Territories only
upon approval from MS.  COMPANY shall deliver to a Customer in the Territory
only those types of Software that such Customer has licensed pursuant to the
Customer Agreements. COMPANY shall confirm that all Customers to which COMPANY
delivers Software have a valid Customer Agreement for Software ordered by such
Customer by referencing, on the date of Software transaction, the [**] or other
MS electronically produced daily report, as determined by MS. COMPANY shall
download, on a daily basis, the above-referenced MS [**] or other MS
electronically produced daily report, as determined by MS.  COMPANY shall not
deliver Software or COAs to any Customer that MS has put on transaction hold as
identified in the [**], or on the daily report identified in this Section 7(a). 
MS may require that COMPANY refuse to fill a Customer’s orders for Software due
to such Customer’s failure to comply with any terms of the Customer Agreements.
COMPANY shall not otherwise deliver Software or COAs.

 

          (b)     [**]

 

          (c)     COMPANY shall not reverse engineer, decompile or disassemble
any Software.

 

          (d)     COMPANY shall not in any way modify the content of BOM(s),
disks, Software Documentation and/or Software without the express written
permission of MS.

 

          (e)     [**]

 

          (f)      COMPANY shall perform Replication Services, (including, but
not limited to the reproduction, duplication, copying or otherwise permitting
the assembly of Software), only at the Sites.  All replication and/or assembly
Sites approved by MS are shown on Exhibit B or on a secure website authorized
and maintained by MS. Additional COMPANY and/or COMPANY subsidiary Sites may be
added, but the addition of such Site(s) is subject to MS’s prior written
approval and, in the case of a COMPANY subsidiary, the full execution of the
COMPANY subsidiary agreement between MS and such COMPANY subsidiary as shown on
Exhibit C.  COMPANY may close a Site only after providing MS with thirty (30)
days notice of such intended closure.  COMPANY guarantees its subsidiary’s
fulfillment of the applicable obligations imposed on COMPANY by this Agreement.
COMPANY agrees to indemnify MS and its suppliers for all damages and/or costs of
any kind, without limitation, incurred by MS, its suppliers, or any third party
and caused by a breach of its subsidiary’s fulfillment of the applicable
obligations imposed on COMPANY by this Agreement, including, but not limited to,
COMPANY’s payment of any costs, fees and/or monetary judgments awarded in favor
of MS or its suppliers by a court of competent jurisdiction, resulting from
COMPANY subsidiary’s unauthorized replication and/or delivery of Software.

 

(g)     COMPANY may use a Sub-contractor for the replication, assembly and
delivery of Software to Customers only if all of the following required
conditions are met:

 

(i)      Prior to Sub-contractor performing such services, COMPANY and its
Sub-contractor enter into a written agreement (“Sub-contractor Agreement”) that
expressly provides that MS is a third party beneficiary of the Sub-contractor
Agreement with rights to enforce such agreement; that MS, at its sole
discretion, reserves the right to evaluate the Sub-contractor, either in person
or in written form; and further requires Sub-contractor to:

 

(A)   comply with obligations identical to those imposed on COMPANY by Sections
4, 5, 7, 8, 9, 10, 14(a), and 16,

 

(B)     halt reproduction of Software as required under Section 7(a) of this
Agreement or upon notice from COMPANY or MS of the termination or expiration of
this Agreement,

 

7

--------------------------------------------------------------------------------


 

(C)     pay MS’s or COMPANY’s attorneys’ fees if COMPANY or MS employs attorneys
to enforce any rights arising out of the Sub-contractor Agreement; and

 

(ii)     COMPANY is not permitted to provide COAs to Sub-contractor(s) for use
in the manufacture or assembly of Software on behalf of COMPANY; and

 

(iii)    COMPANY guarantees its Sub-contractor’s fulfillment of the applicable
obligations imposed on COMPANY by this Agreement.  COMPANY agrees to indemnify
MS and its suppliers for all damages and/or costs of any kind, without
limitation, incurred by MS, its suppliers, or any third party and caused by a
breach of its Sub-contractors’ fulfillment of the applicable obligations imposed
on COMPANY by this Agreement; and

 

(iv)    Prior to Sub-contractor performing such services, COMPANY provides MS
with a written certification, signed by a COMPANY officer, representing and
warranting that COMPANY is in compliance with the provisions of Sections 7(f)
and 7(g) of this Agreement; and

 

(v)     MS, in its sole discretion, approves such Sub-contractor prior to
Sub-contractor performing such services.

 

In lieu of or in addition to the Sub-contractor Agreement, MS may, in its sole
discretion, require that the Sub-contractor execute a separate agreement with MS
that includes the same or similar provisions required in the Sub-contractor
Agreement.

 

          (h)     COMPANY will not use any MS or Microsoft stationery, forms, or
printed material of any kind.

 

(i)      [**]

 

          (j)      COMPANY may not fulfill aftermarket OEM end user requests for
manuals and/or media without the prior written authorization of MS.

 

          (k)     Pursuant to this Agreement, COMPANY shall be authorized to
order Software Stamper masters only from MS or such Stamper mastering Site(s) as
are authorized by MS from time to time at its sole discretion.

 

          (l)      COMPANY must return to its MS OEM Supply Chain Operations
Manager all obsolete, broken or no longer used Stampers in accordance with the
MS-designated global scrap program described in the MS Authorized Replicator
Policy and Procedures Manual.

 

          (m)    COMPANY shall have no right to and may not assign or transfer
in any manner any liabilities that could be incurred by COMPANY to MS under this
Agreement to any Sub-contractor and/or supplier.

 

 

8.       SPECIFIC DUTIES OF COMPANY.

 

(a)     COMPANY will maintain a dedicated business group to manage Replication
Services for Customers and provide administrative support to MS.

 

          (b)     [**]

 

          (c)     COMPANY shall maintain at least the minimum MS Standards for
security defined in the MS Authorized Replicator Policy and Procedures Manual at
each replication and/or assembly Site to prevent the unauthorized delivery of
Software and/or COAs and disclosure or dissemination to third parties of any
materials (including technology) that would in whole or in part enable such
third parties to reproduce or in

 

8

--------------------------------------------------------------------------------


 

document and submit to MS  COMPANY’s requirements for COA handling, processing,
manufacturing, inventory, and reporting.

 

          (d)     COMPANY shall perform its obligations pursuant to this
Agreement in accordance with the MS Authorized Replicator Policy and Procedures
Manual.  The MS Authorized Replicator Policy and Procedures Manual may be
modified by MS from time to time in its sole discretion and shall be effective
upon ten (10) calendar days’ prior notice to COMPANY.

 

          (e)     COMPANY shall secure approval from MS prior to using COMPANY’s
replication facilities for any replication-related services that might be
determined by MS to be outside of the replication rights allowed under this
Agreement.

 

          (f)      [**]

 

          (g)     COMPANY will not enter into any agreement, contract, or
arrangement with any government or government representative or with any person,
firm, corporation, partnership or other enterprise imposing legal obligations or
liability of any kind whatsoever on MS.  Without limiting the generality of the
foregoing, COMPANY agrees that it will not sign MS’s name or the name of any of
its suppliers to any commercial paper, contract, or other instrument, and will
not contract any debt or enter into any agreement, either express or implied,
binding MS or any of its suppliers to the payment of money and/or in any other
regard.

 

          (h)     COMPANY shall have no right to make any representations or
warranties or otherwise cause its Customers to believe that any warranty is
applicable to any Software, except as is provided in writing by MS.  COMPANY
hereby agrees to indemnify and hold MS and its suppliers harmless from any
expenses which MS or its suppliers may incur arising out of or resulting from
any warranty or representation by COMPANY other than a warranty in conformity
with MS’s then current express written warranty.  Unless COMPANY obtains the
prior written consent of MS, COMPANY shall not, in connection with the supply of
Software, use any advertising, promotional material or other literature other
than those contained in such materials and literature as MS may provide.

 

          (i)      COMPANY shall not pledge the credit of MS or its
suppliers, execute or vary the terms of any agreement on behalf of MS or any of
its suppliers, commit any unlawful act in connection with this Agreement, or
represent that COMPANY has the authority to do any of the foregoing.

 

          (j)      [**]

 

          (k)     Prior to adding DVD Mastering and/or Replication Sites,
COMPANY, COMPANY subsidiary and/or Sub-Contractor shall be specifically approved
and certified by MS to perform Replication Services for any Software using DVD
format and technology.

 

(l)      [**]

 

          (m)    COMPANY (i) represents and warrants that it shall pay and
discharge all royalties, license fees or other payments payable to or claimed by
a third party in respect of any patent or other intellectual property right of
that third party arising from the use of the subject matter of such patent or
other intellectual property by COMPANY or by any COMPANY subsidiary, approved
Sub-contractors or suppliers in performing the Replication Services or arising
from the subsequent requisite fulfillment or supply by MS (anywhere in the
world) of any Software or Component manufactured by COMPANY or by any COMPANY
subsidiary, approved Sub-contractors or suppliers and/or supplied by COMPANY to
MS and whether or not such obligation arises at the time the Replication
Services are provided by COMPANY or subsequently and (ii) COMPANY agrees to
indemnify (including associated costs of legal fees and expenses of defense),
defend and hold MS and its suppliers harmless from and against (a) any claim by
a Customer attributable to COMPANY’s performance of Replication Services for a
Customer pursuant to the

 

9

--------------------------------------------------------------------------------


 

rights granted under this Agreement including, but not limited to, COMPANY’s
replication, assembly, and/or delivery processes or (b) any claim by any third
party that COMPANY’s performance of all or any portion of the Replication
Services, pursuant to the rights granted under this Agreement, infringes such
third party’s patent, copyright, trade secret and/or any other intellectual
property right with respect to COMPANY’s replication, assembly, and/or delivery
processes..

 

          (n)     COMPANY may perform security reviews and Site audits of its
Sub-contractors.  If COMPANY performs such reviews and audits, COMPANY must
provide to MS, upon MS’s written request, all documentation related to such
reviews and audits together with all reports regarding necessary corrective
action reports.

 

 

9.       QUALITY.

 

          (a)     COMPANY shall maintain Software quality standards that meet or
exceed those applicable quality standards which MS defines for media
replication, printed materials, packaging, and assembly as set forth in the MS
Authorized Replicator Policy and Procedures Manual. At any time, MS may rescind
authorization for a particular COMPANY replication and/or assembly Site or
particular Software if MS determines, in its sole discretion, that Software
reproduced and/or assembled at such Site does not meet MS’s standards.

 

(b)     Concurrent with the manufacture of a new Microsoft OEM Software type,
COMPANY shall submit copies of Software in compliance with the First Article
Sample process included in the MS Authorized Replicator Policy and Procedures
Manual  to their respective MS OEM Supply Chain Operations Manager for each new
and/or custom type of Software replicated and assembled at, and/or delivered
from each of the Sites identified on Exhibit B or post a digital image of such
Software on a secure website authorized and maintained by MS pursuant to the
license grant in Section 2(a) of this Agreement.  COMPANY shall, upon request,
provide MS samples of all COMPANY literature that uses Software name(s).  MS
may, at its discretion, halt the production of any Software due to poor quality
or workmanship, or failure to comply with the most recent BOM as found in RSM.

 

          (c)     Additionally, COMPANY shall submit sufficient copies of a CD
or a DVD disc from each CD or DVD replication mould line at each COMPANY,
COMPANY subsidiary or Subcontractor CD or DVD replication Site in compliance
with the First Article Sample process included in the MS Authorized Replicator
Policy and Procedures Manual.

 

 

10.     INTELLECTUAL PROPERTY RIGHTS/NOTICES.

 

          (a)     COMPANY will not remove any copyright, trademark or patent
notices that appear on Software as delivered to COMPANY.  COMPANY shall cause to
appear on the title page of each volume of OEM’s supplemental documentation, if
any, and at any other location where any copyright, patent or trademark notice
appears, the Microsoft and, if applicable, third party copyright, patent or
trademark notices that appear in the release of the corresponding Software
Documentation provided by MS.

 

          (b)     MS expressly reserves its exclusive right under applicable
copyright, patent, and trademark laws to distribute copies of Software by any
means.  COMPANY acknowledges that MS shall retain all copyright, patent, moral,
trademark, title and other proprietary and intellectual property in the
Software.  COMPANY shall use the appropriate trademark, Software descriptor and
trademark symbol (either “TM” or “®” in a superscript), and clearly indicate
Microsoft’s or applicable third party’s ownership of its trademark(s) whenever
Software name is first mentioned in any advertisement, brochure or in any other
manner in connection with the Replication Services.  COMPANY shall not, at any
time, use any name or trademark confusingly similar to a Microsoft or licensed
third party trademark, trade name and/or product

 

10

--------------------------------------------------------------------------------


 

name or in connection with Software and agrees that its use of such
trademark(s), trade name(s) and/or product name(s) shall not directly or
indirectly create in or for COMPANY any right, title or interest therein. 
COMPANY shall undertake no action that will interfere with or diminish
Microsoft’s right, title and/or interest in Microsoft’s or licensed third
party’s trademark(s), trade name(s) or Software name(s).  COMPANY shall, upon
request, provide MS with samples of all COMPANY literature that uses
Microsoft’s, MS’s or Software name(s).  COMPANY shall comply with the published
standard guidelines established by Microsoft and located at the following URL: 
http://www.microsoft.com/trademarks/. A list of Microsoft Software names may be
found on the Microsoft trademark website which is currently located at
http://www.microsoft.com/mscorp/ip/trademarks/.

 

 

11.     PROHIBITION AGAINST ASSIGNMENT AND SUBLICENSE BY COMPANY/ASSIGNMENT BY
MS.

 

          (a)     COMPANY shall not assign or sublicense this Agreement and/or
any rights or obligations hereunder (by actual assignment or by operation of
law, including without limitation through a merger, consolidation, exchange of
shares, or sale or other disposition of assets, including disposition on
dissolution), except as is otherwise provided pursuant to Sections 7(f) and 7(g)
of this Agreement.

 

          (b)     MS may assign this Agreement to any Microsoft Corporation
subsidiary at any time in its sole discretion.

 

 

12.     TERM OF AGREEMENT.  The term of this Agreement shall begin on the
Effective Date and end on the earlier to occur of the termination of this
Agreement or June 30, 2006 (the “Term”).  At MS’s sole discretion, this
Agreement shall be amended from time to time during the Term for any reason
including, but not limited to, the purpose of updating business processes
described herein.

 

 

 

13.     DEFAULT AND TERMINATION.

 

          (a)     The non-defaulting party may terminate this Agreement if any
of the following events of default occur:  (i) if either party materially fails
to perform or comply with this Agreement or any provision hereof, or (ii) if
either party fails to strictly comply with the provisions of Section 16 or 17 or
makes an assignment in violation of Section 11.  MS may, at its sole discretion,
immediately terminate this Agreement without opportunity of cure if MS
determines that any (i) loss or (ii) unauthorized replication and/or delivery of
Software, COA(s), Stamper(s), and/or any third party software has occurred. MS
may, at its sole discretion, immediately terminate COMPANY’s right to
subcontract the replication and/or assembly of Software, in accordance with
Sections 7(f) and 7(g) of this Agreement, to COMPANY subsidiary and/or
Sub-contractor if MS determines that any (i) loss or (ii) unauthorized
replication and/or delivery of Software, COA(s), Stamper(s), or any third party
software has occurred.  Additionally, MS may in its sole discretion with sixty
(60) days notification terminate this Agreement for any or no reason and without
any liability to make or pay any compensation to COMPANY for loss of profits,
goodwill or otherwise arising as a result of the termination of this Agreement.

 

          (b)     Termination due to a breach of Sections 2, 4, 5, 7(e), 7(f),
7(g), 8(c), 8(d), 11 and 16 shall be effective upon notice.  In all other cases,
termination shall be effective thirty (30) calendar days after notice of
termination to the defaulting party if the default(s) has not been cured within
such thirty (30) calendar-day period.  The rights and remedies of the parties
provided herein shall not be exclusive and are in addition to any other rights
and remedies provided by law or this Agreement.

 

          (c)     In addition to and without waiving any or all other
termination rights, MS may immediately and temporarily suspend the rights
granted to COMPANY in the event COMPANY fails to perform Replication

 

11

--------------------------------------------------------------------------------


 

Services in accordance with the BOM, the Specifications, and/or the MS
Authorized Replicator Policy and Procedures Manual.  In such case, MS shall,
within ten (10) business days from the date of MS’s temporary suspension notice
to COMPANY, send an MS manager to COMPANY’s manufacturing Site(s) to inspect and
review Replication Services processes in accordance with Section 5 of this
Agreement.  Within ten (10) business days from the conclusion of such
review/inspection MS shall provide COMPANY with a corrective action plan or
terminate a manufacturing Site or the Agreement without opportunity of cure. 
Upon the successful completion, as determined solely by MS, of a corrective
action plan in accordance with the schedule identified by MS therein, the rights
granted to COMPANY under this Agreement may be reinstated.

 

          (d)     In the event of COMPANY’s default or for any MS reason, MS may
immediately terminate any individual Software, and/or any COMPANY replication,
assembly, and/or Software delivery Site(s).  Termination of any particular
Software or any COMPANY replication, assembly, and/or distribution Site(s) will
not affect the terms and conditions of this Agreement as they apply to other
Software, or as to any other COMPANY replication, assembly, and/or Software
delivery Site(s).

 

 

14.     OBLIGATIONS UPON TERMINATION.

 

          (a)     Within ten (10) calendar days after termination or expiration
of this Agreement, COMPANY shall, at MS’s option, either return to MS all
Microsoft and MS material (including, without limitation, ARKs, DLKs, FDRs,
Kits, [**] software, and any MS intellectual property residing on the hard disk
of [**]) in COMPANY’s possession or under its control supplied by MS to COMPANY
under this Agreement, or destroy Microsoft and MS material with a representative
of Microsoft or MS present to witness and approve such destruction.  COMPANY
will provide a Certificate of Microsoft and MS Material Destruction attached
hereto as Exhibit D, signed by an officer of the COMPANY as verification of
actual MS Material destroyed and/or a representative of Microsoft or MS
witnessing such destruction.

 

          (b)     COMPANY may retain ownership of the [**] at the termination
date of this Agreement; however, MS shall have the first option to purchase back
from COMPANY the [**] installed at COMPANY Site(s).  The Equipment shall be made
available to MS at a market value current with the date of termination.

 

          (c)     COMPANY shall follow all termination or Site shut-down
procedures as described in the MS Authorized Replicator Policy and Procedures
Manual including the submission of an electronic copy/archive of the COA
database.

 

          (d)     Sections 4, 5, 15, 16, 17, and 21(a), and the indemnification
and liability provisions of Sections 7(f), 8(h), and 8(m) shall survive
termination or expiration of this Agreement.

 

 

15.     LIMITATION OF LIABILITY AND REMEDY.

 

          (a)     [**]

 

          (b)     Neither MS, its licensors or suppliers shall be liable to
COMPANY for costs or losses which COMPANY incurs due to the failure by a
Customer to pay for Software, nor due to Software inventory held by COMPANY for
any Customer to which COMPANY is unable to deliver such Software inventory due
to termination of the respective Customer Agreement, expiration of the
respective Customer Agreement, removal of Software from the [**], or as a result
of Customer’s placement on transaction hold.

 

          (c)     In no event shall MS, its licensors or suppliers be liable for
any indirect, incidental, special or consequential damages, or damages for loss
of profits, revenue, data or use, incurred by COMPANY or any

 

12

--------------------------------------------------------------------------------


 

third party in connection with use of [**] or [**] software, whether in action
in contract or tort, even if the other party has been advised of the possibility
of such damages.

 

ANY AND ALL MS OR MICROSOFT WARRANTIES OF ANY KIND WHATSOEVER, INCLUDING THOSE
FOR MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT
OF INTELLECTUAL PROPERTY, ARE EXPRESSLY EXCLUDED.  COMPANY AGREES NEITHER MS,
MICROSOFT, NOR THEIR LICENSORS OR SUPPLIERS SHALL BE LIABLE FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, ECONOMIC OR PUNITIVE DAMAGES, EVEN IF MS,
MICROSOFT, OR THEIR LICENSORS OR SUPPLIERS HAVE BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

 

 

16.     NONDISCLOSURE AGREEMENT.  COMPANY shall keep confidential any
information provided by MS or its suppliers to COMPANY (including, but not
limited to the Specifications, BOMs, DLKs, ARKs, FDRs, Kits, [**] software, and
all information made available to COMPANY through the MS RSM system), the terms
and conditions of this Agreement, any disclosures made by MS or its suppliers to
COMPANY which by the nature of the disclosure ought to be treated as
confidential, and other nonpublic information and know-how disclosed to COMPANY
by MS, Microsoft or any of its subsidiaries.  However, COMPANY may disclose the
terms and conditions of this Agreement in confidence to its immediate legal and
financial consultants as required in the ordinary course of COMPANY’s business. 
Nothing in this Section shall prohibit either party from disclosing confidential
information as specifically required by national, international or applicable
government authorities, provided the disclosing party immediately notifies the
other party in writing upon its receipt of an order or request for disclosures
and will assist the other party and its affiliates as reasonably required in
seeking any protective order or its equivalent or in limiting the scope of any
disclosure.

 

 

17.     PRIVACY AND DATA PROTECTION.

 

(a)     “Personal Information” means any information provided by MS or collected
by COMPANY in connection with this Agreement (i) that identifies or can be used
to identify, contact, or locate the person to whom such information pertains, or
(ii) from which identification or contact information of an individual person
can be derived. Personal Information includes, but is not limited to: name,
address, phone number, fax number, email address, social security number or
other government-issued identifier, and credit card information. Additionally,
to the extent any other information (such as, but not necessarily limited to, a
personal profile, unique identifier, biometric information, and/or IP address)
is associated or combined with Personal Information, then such information also
will be considered Personal Information.

 

(b)     Any Personal Information collected or accessed by COMPANY in the
performance of the Replication Services in accordance with this Agreement shall
be limited to that which is strictly necessary to perform such Replication
Services or to fulfill any legal requirements.  If the Replication Services
involve the collection of Personal Information directly from individuals, such
as through a webpage, COMPANY will provide a clear and conspicuous notice
regarding the uses of the Personal Information.  Such notice will comply with
all relevant guidelines contained at http://members.microsoft.com/vendorguide or
as otherwise provided by MS.

 

(c)     COMPANY shall use Personal Information only as necessary to perform
Replication Services in accordance with this Agreement and not for any other
purpose whatsoever.  COMPANY shall maintain such Personal Information in strict
confidence in accordance with the provisions of Section 16 above.  COMPANY shall
not share any Personal Information that is collected or possessed by COMPANY
with any third parties for any reason except as necessary to carry out the
Replication Services, and only under terms and conditions substantially similar
to those contained in this Section. If COMPANY is serviced with a court order
compelling disclosure of any Personal Information or with notice of proceedings
for such an

 

13

--------------------------------------------------------------------------------


 

opportunity to intervene before COMPANY files any response to the order or
notice.


          (d)     COMPANY will take reasonable steps to protect Personal
Information in COMPANY’s possession from unauthorized use, access, disclosure,
alteration or destruction. Security measures shall include access controls,
encryption or other means, where appropriate. COMPANY must immediately notify MS
of any known security breach that may result in the unauthorized use, access,
disclosure, alteration or destruction of Personal Information.  COMPANY agrees
to conduct an audit on at least an annual basis to evaluate the security of
Personal Information in COMPANY’s possession and to verify that the terms of
this Agreement with respect to Personal Information are being followed.  The
results of such audit shall be made available to MS on request.

 

          (e)     Upon request from MS, COMPANY shall provide MS with any or all
Personal Information in COMPANY’s possession. Upon termination or expiration of
this Agreement, COMPANY shall within ten (10) days thereafter, at MS’s sole
discretion either (i) provide MS with all documents and materials (including any
and all copies) containing Personal Information, together with all other
materials and property of MS, which are in its possession or under its control
or (ii) destroy all such specified documents and materials (including any and
all copies in any and all formats) and provide MS with a certificate of
destruction signed by an officer of COMPANY.

 

 

18.     NOTICES AND REQUESTS.  All notices, authorizations, and requests in
connection with this Agreement shall be deemed given on the day they are (i)
deposited in the U.S. mails, postage prepaid, certified or registered, return
receipt requested; or (ii) sent by air express courier, charges prepaid; and
addressed as follows:

 

[**]

 

or to such other address as the party to receive the notice or request so
designates by written notice to the other.

 

 

19.     CONTROLLING LAW; NO FRANCHISE.

 

(a)     This Agreement and all matters relating to this Agreement shall be
construed and controlled by the laws of the State of Nevada, and COMPANY
consents to jurisdiction and venue in the state and federal courts sitting in
the State of Nevada.  Process may be served on either party in the manner set
forth in Section 18 for the delivery of notices or by such other method as is
authorized by applicable law or court rule.

 

(b)     Neither this Agreement, nor any terms and conditions contained herein,
shall be construed as creating a partnership, joint venture or agency
relationship or as granting a franchise as defined under the laws of the State
of Nevada.

 

 

20.     ATTORNEYS’ FEES.  If either MS, its licensors or suppliers, or COMPANY
employs attorneys to enforce any rights arising out of or relating to this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, costs and other expenses.

 

 

21.     GENERAL.

 

(a)     U.S. GOVERNMENT LICENSE RIGHTS.  All Software provided to the U.S.
Government pursuant to solicitations issued on or after December 1, 1995 is
provided with the commercial license rights

 

14

--------------------------------------------------------------------------------


 

solicitations issued prior to December 1, 1995 is provided with “Restricted
Rights” as provided for in FAR, 48 CFR 52.227-14 (JUNE 1987) or DFAR, 48 CFR
252.227-7013 (OCT 1988), as applicable.  The reseller is responsible for
ensuring Software is marked with the “Restricted Rights Notice” or “Restricted
Rights Legend,” as required.  All rights not expressly granted are reserved.

 

(b)     EXPORT RESTRICTIONS.  COMPANY acknowledges that Software is subject to
U.S. export jurisdiction.  COMPANY agrees to comply with all applicable
international and national laws that apply to the Software, including the U.S.
Export Administration Regulations, as well as end-user, end-use and destination
restrictions issued by U.S. and other governments. For additional information,
see http://www.microsoft.com/exporting/.

 

(c)     This Agreement does not constitute an offer by MS and shall not be
effective until signed by both parties.  Upon execution by both parties, all
prior Replication Agreement(s), including amendments thereto, between MS and
COMPANY shall terminate and this Agreement shall constitute the entire agreement
between the parties with respect to the subject matter hereof and merges all
prior and contemporaneous communications.  It shall not be modified except by a
written agreement signed on behalf of COMPANY and MS by their respective duly
authorized representatives.  Unless agreed to in a separate writing signed by
both parties, any statement appearing as a restrictive endorsement on a check or
other document that purports to modify a right, obligation or liability of
either party shall be of no force and effect.

 

(d)     If any provision of this Agreement or license of any particular type of
Software shall be held by a court of competent jurisdiction to be illegal,
invalid or unenforceable, the remaining provisions and license for remaining
Software, as applicable, shall remain in full force and effect.

 

(e)     No waiver of any breach of any provision of this Agreement shall
constitute a waiver of any prior, concurrent or subsequent breach of the same or
any other provisions hereof, and no waiver shall be effective unless made in
writing and signed by an authorized representative of the waiving party.

 

(f)      The section headings used in this Agreement and the attached Exhibits
are intended for convenience only and shall not be deemed to supersede or modify
any provisions.

 

 

22.     COMPANY’S GOVERNMENTAL APPROVAL OBLIGATIONS.

 

(a)     COMPANY shall, at its own expense, obtain and arrange for the
maintenance in full force and effect of all governmental approvals, consents,
licenses, authorizations, declarations, filings, and registrations as may be
necessary or advisable for the performance of all terms and conditions of this
Agreement, including, but not limited to, foreign exchange approvals, import and
offer agent licenses, fair trade approvals and all approvals which may be
required to realize the purposes of the Agreement.  COMPANY warrants and
represents that Software is importable into the country where the shipping
address for COMPANY (Section 18) is located and to the country to which Software
may be delivered.

 

(b)     If any necessary approvals are not or cannot be obtained within a
reasonable time in form and substance satisfactory to MS, or MS determines that
the Bureau of Export Administration or any other U.S. government agency with
jurisdiction over export controls has suspended, revoked, or denied COMPANY’s
export privileges, MS may immediately terminate this Agreement, and upon receipt
of such notice by COMPANY, this Agreement shall be null, void and of no effect.

 

15

--------------------------------------------------------------------------------


 

23.     EXHIBITS.

 

The following exhibits, as amended from time to time, are incorporated into this
Agreement by this reference (“Exhibits”):

 

Exhibit A                All Transaction Journal

Exhibit B                Replication, Assembly and/or Software Delivery Sites

Exhibit C                COMPANY Subsidiary Agreement

Exhibit D                Certificate of Microsoft and MS Material Destruction

Exhibit E Territory

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.  All signed copies of this Agreement shall be deemed originals.

 

MICROSOFT LICENSING, GP                                                 ZOMAX
INCORPORATED

 

 

 

 

 

By (Sign)

 

By (Sign)

 

 

 

 

 

 

Ryan Matthews

 

Name (Print)

 

 

 

 

 

 

Supply Chain Manager, OEM Supply Chain Operations

 

Title

 

 

 

 

 

 

Date

 

Date

 

16

--------------------------------------------------------------------------------


EXHIBIT A — ALL TRANSACTION JOURNAL

 

 

[**]

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

REPLICATION, ASSEMBLY, SOFTWARE DELIVERY AND/OR DESTRUCTION SITES

 

[**]

 

18

--------------------------------------------------------------------------------


 

EXHIBIT C

COMPANY SUBSIDIARY AGREEMENT

 

 

[**]

 

19

--------------------------------------------------------------------------------


 

EXHIBIT D

CERTIFICATE OF MICROSOFT AND MS MATERIAL DESTRUCTION

 

[**]

 

20

--------------------------------------------------------------------------------


 

EXHIBIT E — TERRITORY

 

[**]

 

21

--------------------------------------------------------------------------------